Citation Nr: 0321917	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  03-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1996, to include service in the Southwest Asian 
Theater during the Persian Gulf War.  He died in August 2001.  
The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 2002 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the RO, in June 2003.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in August 2001 
was identified as respiratory failure, due to or as a 
consequence of malignant ascites, due to or a consequence of 
abdominal cancer.  Renal failure, pneumonia, and liver 
failure were identified as significant conditions that 
contributed to death but did not result in the underlying 
cause of death.

2.  Symptoms of abdominal cancer are deemed to have been 
present during service.

3.  The veteran died as a result of a service-connected 
disorder, with regard to eligibility for DEA under 38 U.S.C. 
Chapter 35.




CONCLUSIONS OF LAW

1.  Abdominal cancer was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).

2.  Eligibility for DEA under 38 U.S.C. Chapter 35 is 
established.  38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).



First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The appellant has been advised of the 
applicable laws and regulations, and of the evidence needed 
to substantiate her claims, by the statement of the case 
issued in the course of her appeal.  In addition, a letter 
from the RO, dated in March 2002, specified what the evidence 
needed to show to establish entitlement, what additional 
information was needed, what the appellant could do to help 
with her claim, and when and where to send information or 
evidence.  The Board accordingly finds that she was advised 
as to what evidence was needed to establish entitlement to 
the benefits she sought, and the applicable statutory and 
regulatory criteria.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate his or her claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This duty has been satisfied.  In particular, 
it is noted that all pertinent records cited by the appellant 
have been sought by VA; there is no relevant evidence that 
can be obtained that has not been associated with the 
veteran's claims folder.  Certain health care providers 
identified by the appellant have indicated that records 
pertaining to alleged treatment of her husband cannot be 
furnished.  It is also noted that she has been afforded a 
hearing before the Board.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible 


avenue of assistance has been explored, and the appellant has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).   

II.  Service Connection for the Cause of the Veteran's Death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. § 1310 
(West 2002).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2002).  The service-connected disability will be 
considered as the principal or primary cause of death when 
such disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2002).  A contributory cause of death is inherently one that 
is not related to the principal cause of death.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2002).  In addition, there are primary 


causes of death that by their very nature are so overwhelming 
that eventual death can be anticipated irrespective of 
coexisting conditions.  In such cases, there is for 
consideration whether there is a reasonable basis for holding 
that a service-connected condition was of such severity as to 
have had a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2002).

This analysis requires more than a determination as to 
whether a disability for which service connection had been 
established resulted in death; inquiry must also be made into 
whether the veteran's fatal disorder had been incurred in or 
aggravated by service; that is, whether that fatal disorder 
should have been service connected.  See 38 C.F.R. § 3.312 
(2002).  Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  Certain disabilities that are 
manifested subsequent to discharge within a specified time 
period are statutorily presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Cancer (including 
abdominal cancer) that is manifested to a compensable degree 
within one year following separation from service is presumed 
to have been incurred during service.  38 C.F.R. § 3.309(a) 
(2002).  



In the instant case, a death certificate shows that the 
veteran died in August 2001 due to respiratory failure, which 
was due to or the consequence of malignant ascites, in turn 
due to or the consequence of abdominal cancer.  In addition, 
renal failure, pneumonia, and liver failure were identified 
as significant conditions that contributed to death, but 
which did not result in the underlying cause of death.  The 
threshold question that must be answered by VA, accordingly, 
is whether the veteran's fatal abdominal cancer, which was 
the underlying cause of his death, should be service 
connected.

The veteran's service medical records are devoid of any 
findings of abdominal cancer, or of problems or complaints 
that could be considered symptomatic thereof.  The report of 
his separation medical examination, dated in July 1996, shows 
that he was clinically evaluated as normal for all pertinent 
symptoms, and does not reflect any inservice complaints of 
abdominal problems or discomfort.  A report of medical 
history prepared concomitant with that examination shows that 
he specifically denied having, or ever having had, frequent 
indigestion, or stomach, liver, or intestinal trouble.  

The post-service medical history first indicates the presence 
of abdominal problems in February 2001, when the veteran was 
accorded treatment for complaints to include stomach pain of 
several weeks' duration; gastritis was initially diagnosed, 
with abdominal cancer diagnosed one month later.  Several 
months previously, in October 2000, he was hospitalized for 
complaints of abdominal pain and vomiting; acute pancreatitis 
was diagnosed.  Even if the Board was to assume, solely for 
the purpose of this discussion, that abdominal cancer was the 
cause of his complaints in October 2000, the medical evidence 
would still not demonstrate the manifestation of abdominal 
cancer until a date at least four years following the 
veteran's separation from active service.  

The medical evidence, however, must be balanced against the 
testimony furnished by the appellant at her personal hearing.  
She noted that, although the veteran's abdominal cancer had 
not been diagnosed until March 2001, he had sought treatment 
during service for stomach problems that were deemed at that 
time to represent acid reflux.  She also noted that he had 
sought treatment in service for a lump over his left flank, 
and that he had persistently indicated, even following the 
diagnosis of abdominal cancer, that he had pain on that side.  
In addition, she pointed out that he had served in the 
Southwest Asian Theater (Kuwait) during the Persian Gulf War, 
and that he had indicated that he had been involved in 
chemical warfare.

The appellant's testimony establishes that the veteran had 
experienced stomach and digestive problems while in service.  
While she has not established that she has the medical 
training or expertise that would qualify her to proffer 
medical opinions, she is competent to state what she 
observed.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
medical evidence does not include findings that these 
inservice problems were symptomatic of the abdominal cancer 
that was identified subsequent to service; however, in view 
of the fact that the cancer that was diagnosed in early 2001 
was clearly end-stage in nature (the veteran died less than 
six months following the initial diagnosis, in March 2001, of 
abdominal cancer, and the appellant has testified that the 
cancer was classified at the time of diagnosis as Stage IV), 
the Board finds that it is as likely as not that the 
veteran's inservice complaints of stomach problems, as 
reported by the appellant, were the initial manifestations of 
the abdominal cancer diagnosed in 2001.  

In brief, the Board concludes that the veteran's fatal 
abdominal cancer began during his period of active service, 
and that service connection for the cause of death on that 
basis is appropriate.  (Inquiry as to whether any of the 
veteran's service-


connected disabilities, either singly or collectively, caused 
or contributed substantially to his death accordingly need 
not be made.)  The appellant's claim for service connection 
for the cause of the veteran's death, therefore, is granted.

III.  Eligibility for DEA Under 38 U.S.C. Chapter 35

For the purposes of Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35, the child or surviving spouse of 
a veteran will have basic eligibility for such benefits if 
the veteran died as a result of a service-connected 
disability.  38 C.F.R. § 3.807 (2002).  In the instant case, 
the Board has, by concluding that service connection for the 
cause of the veteran's death was appropriate, determined that 
the veteran did, in fact, die as a result of a service-
connected disability.  Eligibility for DEA under 38 U.S.C. 
Chapter 35 is, accordingly, established.


ORDER

Service connection for the cause of the veteran's death is 
granted.  Eligibility for Dependents' Educational Assistance 
(DEA) under 38 U.S.C. Chapter 35 is established.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

